Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/29/2022 details claims 1, 8, and 24 as being amended. Claims 1 and 8 have been amended to depend from claim 16, while claim 24 has been amended to correct for typographical errors.
The amendment to claim 24 obviates the previously indicated grounds of objection for the same.
Election/Restrictions
Claims 16-24 are allowable. Claims 1-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 11/30/2020, is hereby withdrawn and claims 1-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Okimaw on 08/03/2022.
The application has been amended as follows: 
1. (Currently amended) A container for use in preparing dental prosthetics according to the method of claim 16 comprising: 
a container body having an interior and a top edge; 
a penetrable cover sealably secured to said top edge of said container body; 
a quantity of glazing liquid mixture within said container body, said quantity of glazing liquid less than a volume of said container body; and 
a quantity of gas within said container body, said quantity of gas extending between a top surface of said glazing liquid mixture and said cover wherein said gas has a density greater than air, 
wherein said container body is operable to have at least one opening formed into the interior thereof so as to form at least one dipping location comprising a free horizontal surface in the qlazinq liquid mixture sized and positioned to permit at least one dental prosthetic to be passed therethrough so as to dip said at least one dental prosthetic into said glazing liquid mixture through a free horizontal surface of the glazing liquid mixture.

8. (Currently amended) An apparatus for use in preparing dental prosthetics according to the method of claim 16 comprising: 
a base operable to receive a container therein, said container comprising: 
a container body having an interior and a top edge; 
a penetrable cover sealably secured to said top edge of said container body; 
a quantity of glazing liquid mixture within said container body; 
said quantity of glazing liquid less than a volume of said container body; Page 3 of 8 
37277.152182.RDO.21223908.1a quantity of gas within said container body, said quantity of gas extending between a top surface of said glazing liquid mixture and said cover, and wherein said gas has a density greater than air; 
wherein said container body is operable to have at least one opening formed into the interior thereof so as to form at least one dipping location comprising a free horizontal surface in the glazing liquid mixture sized and positioned to permit at least one dental prosthetic to be passed therethrouqh so as to dip said at least one dental prosthetic into said glazing liquid mixture through a free horizontal surface of the glazing liquid mixture[[.]]; 
a lid penetrator operable to form at least one opening into said interior of said container body so as to form at least one dipping location comprising a free horizontal surface in said glazing liquid mixture; 
an arm adapted to hold at least one dental prosthetic and pass each of said at least one dental prosthetic through said at least one opening into and thereafter out of said glazing liquid mixture through said free horizontal surface in said qlazinq liquid mixture; and 
wherein said arm is adapted to continuously move said at least one dental prosthetic in a predetermined drying path after dipping in said glazing liquid mixture for a predetermined amount of time until said qlazinq liquid mixture on a surface thereof is dry so as to form a consistent glazing layer thereover.

11. (Currently Amended) The apparatus of claim 10 further comprising a handle operable to raise and lower said lid penetrator through said cover.

16. (Previously Amended) A method for preparing dental prosthetics comprising:
providing a container body having an interior and a top edge, said container body having a penetrable cover sealably secured to said top edge of said container body and containing a quantity of glazing liquid mixture within said container body less than a volume of said container body and a quantity of gas within said container body, said quantity of gas extending between a top surface of said glazing liquid mixture and said cover, wherein said gas has a density greater than air; Page 5 of 8 
37277.152182.RDO.21223908.1forming at least one opening into an interior of said container body so as to form at least one dipping location comprising a free horizontal surface in the glazing liquid mixture; 
passing at least one dental prosthetic through said at least one opening into said container body so as to dip said at least one dental prosthetic into said glazing liquid mixture contained therein through the free horizontal surface of the glazing liquid mixture; 
removing said at least one dental prosthetic from said glazing liquid mixture; and
continuously moving said at least one dental prosthetic in a predetermined drying path after dipping in said glazing liquid mixture for a predetermined amount of time until said glazing liquid mixture on a surface thereof is dry so as to form a consistent glazing layer thereover.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, suggest, or otherwise disclose the combination of features, as recited in claim 16, including “forming at least one opening into an interior of said container body so as to form at least one dipping location comprising a free horizontal surface in the glazing liquid mixture” and “passing at least one dental prosthetic through said at least one opening into said container body so as to dip said at least one dental prosthetic into said glazing liquid mixture contained therein through the free horizontal surface of the glazing liquid mixture,” as such limitations pertain or otherwise depend on the remaining limitations of claim 16.  Accordingly, claims 1-24 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761